April 3, 2017Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus BNY Mellon Funds, Inc.Dreyfus Alternative Diversifier Strategies FundDreyfus Emerging Markets Debt U.S. Dollar FundDreyfus Global Emerging Markets FundDreyfus Select Managers Long/Short FundDreyfus Yield Enhancement Strategy Fund (the "Funds")1933 Act File No.: 333-1923051940 Act File No.: 811-22912CIK No.: 0001591556Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus for Class T Shares for the above-referenced Funds, that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 42 to the Registration Statement, electronically filed with the Securities and Exchange Commission on March 23, 2017, with the exception of the Supplement to each Fund's Class T Prospectus dated March 31, 2017.Please address any comments or questions to my attention at 412-234-1112.Sincerely,/s/ Tara L. RaposaTara L. RaposaSenior Paralegal
